Case: 16-30116   Document: 00513394653     Page: 1   Date Filed: 02/24/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                     Fifth Circuit

                                                                           FILED
                                                                      February 24, 2016
                                 No. 16-30116
                                                                        Lyle W. Cayce
                                                                             Clerk

JUNE MEDICAL SERVICES, L.L.C., on behalf of its patients, physicians,
and staff, doing business as Hope Medical Group for Women; BOSSIER CITY
MEDICAL SUITE, on behalf of its patients, physicians, and staff; CHOICE
INCORPORATED OF TEXAS, on behalf of its patients, physicians, and staff,
doing business as Causeway Medical Clinic; JOHN DOE 1; JOHN DOE 2,

             Plaintiffs – Appellees,

v.

DOCTOR REBEKAH GEE, In her official capacity as Secretary of the
Louisiana Department of Health and Hospitals,

             Defendant – Appellant.




                Appeal from the United States District Court
                    for the Middle District of Louisiana


Before CLEMENT, ELROD, and SOUTHWICK, Circuit Judges.
JENNIFER WALKER ELROD, Circuit Judge:
      June Medical Services, L.L.C., and other plaintiffs sought an injunction
against the enforcement of Louisiana’s statutory requirement that each
physician who performs outpatient abortions must have admitting privileges
at a nearby hospital. After a bench trial, the district court held that the
admitting-privileges requirement was facially unconstitutional and enjoined
enforcement of the law against Plaintiffs. The district court denied
Louisiana’s requests for a temporary stay and a stay pending appeal, and
     Case: 16-30116       Document: 00513394653         Page: 2     Date Filed: 02/24/2016



                                       No. 16-30116
Louisiana immediately filed in this court an emergency motion to stay the
district court’s preliminary injunction pending the resolution of Louisiana’s
appeal. We GRANT the motion for a stay pending appeal.
                                              I.
       On June 12, 2014, the Governor of Louisiana signed into law Act 620,
which in relevant part amended Louisiana’s abortion laws to require that
physicians performing abortions must “[h]ave active admitting privileges at a
hospital that is located not further than thirty miles from the location at
which the abortion is performed or induced and that provides obstetrical or
gynecological health care services.” The Unsafe Abortion Protection Act of
2014 La. Sess. Law Serv. Act 620 (H.B. 388). 1
       The Act was scheduled to go into effect on September 1, 2014.
Plaintiffs 2 filed this lawsuit on August 22, 2014, arguing that the Act violated


       1 The law amended by Act 620 was La. R.S. § 40:1299.35.2, which was subsequently
recodified as La. R.S. § 40:1061.10. We refer to the challenged admitting-privileges
requirement in all its forms as the Act.
       2 Plaintiffs-Appellees are abortion providers in Louisiana. June Medical Services,

L.L.C., doing business as Hope Medical Group for Women (Hope), is an abortion clinic in
Shreveport. Bossier City Medical Suite (Bossier) is an abortion clinic in Bossier City. Choice
Incorporated of Texas, doing business as Causeway Medical Clinic (Causeway), is an
abortion clinic in Metairie. John Doe 1 is a physician in Family Medicine and Addiction
Medicine who performs abortions at Hope. Doe 1 has not obtained admitting privileges
within thirty miles of Hope. John Doe 2 is an obstetrician-gynecologist who performs
abortions at Bossier and Causeway. Doe 2 has not obtained admitting privileges within
thirty miles of Bossier but has obtained conditional privileges at a hospital within thirty
miles of Causeway.
       The other two abortion clinics in Louisiana are Women’s Health Care Center, Inc.
(WHCC) and Delta Clinic of Baton Rouge, Inc. (Delta), which operate in New Orleans and
Baton Rouge, respectively. John Doe 5 is an obstetrician-gynecologist who performs
abortions at WHCC and Delta. He has obtained admitting privileges within thirty miles of
WHCC but not within thirty miles of Delta. John Doe 6 is an obstetrician-gynecologist who
performs abortions at WHCC. Doe 6 has not obtained admitting privileges within thirty
miles of WHCC. WHCC, Delta, Doe 5, and Doe 6 filed a separate complaint and motion for
preliminary injunction, but voluntarily dismissed their claims after they were consolidated
with the instant lawsuit.
       The other two physicians in Louisiana who perform abortions have not been part of
this lawsuit. John Doe 3 is an obstetrician-gynecologist who is the medical director of Hope
                                              2
     Case: 16-30116        Document: 00513394653          Page: 3     Date Filed: 02/24/2016



                                        No. 16-30116
their and their patients’ procedural and substantive due process rights and
seeking injunctive relief. 3 The district court issued a temporary restraining
order which permitted the Act to go into effect but exempted Plaintiffs from
being subject to the Act’s penalties and sanctions for practicing without the
relevant admitting privileges while they continued to seek those admitting
privileges.
       Ten months later, the district court conducted a six-day bench trial.
Seven months thereafter, the district court issued findings of fact and
conclusions of law, followed by entry of judgment two weeks later in favor of
Plaintiffs. 4 The district court first found that the Act passed rational basis
review because it was rationally related to a legitimate state interest.
       The district court then applied the two-part undue burden test
announced in Planned Parenthood of Southeastern Pennsylvania v. Casey,
which asks whether a regulation has the purpose or effect of placing an
undue burden on a woman’s access to abortion. 505 U.S. 833, 877 (1992). As
to the first prong, the district court found that Plaintiffs had not established
that the Act has an improper purpose under existing precedent. On the
second prong, however, the district court concluded that the Act “will have
the effect of placing an undue burden on (i.e. placing a substantial obstacle in
the path of) a large fraction of Louisiana women of reproductive age seeking
an abortion.” June Med. Servs., LLC v. Kliebert, No. 14-cv-525, 2016 WL



and performs abortions there. He has admitting privileges at two hospitals within thirty
miles of Hope. John Doe 4 is an obstetrician-gynecologist who performs abortions at
Causeway, but he does not have admitting privileges within thirty miles of Causeway.
        3 Plaintiffs sued the Secretary of the Louisiana Department of Health and Hospitals

in her official capacity, which is another way of suing Louisiana itself. See, e.g., Hafer v.
Melo, 502 U.S. 21, 25 (1991) (“Suits against state officials in their official capacity therefore
should be treated as suits against the State.”). We refer to Defendant-Appellant as
Louisiana.
        4 The temporary restraining order was extended through these proceedings and was

in effect for approximately eighteen months.
                                               3
    Case: 16-30116         Document: 00513394653      Page: 4   Date Filed: 02/24/2016



                                       No. 16-30116
320942, at *48 (M.D. La. Jan. 26, 2016). On the basis of these findings, the
district court declared the Act to be unconstitutional and entered a judgment
enjoining enforcement of the Act as to Plaintiffs.
      The day judgment was entered, Louisiana appealed the injunction and
moved the district court to stay its judgment pending appeal and to
temporarily stay the judgment. The district court denied the temporary stay
that afternoon and denied the motion to stay pending appeal six days later.
Louisiana immediately filed in this court an emergency motion to stay the
injunction pending appeal. That motion is now before this panel.
                                                II.
      We note as a preliminary matter that the physician plaintiffs have
standing to assert the rights of their prospective patients. The Supreme
Court has held that physicians who perform abortions satisfy the test for
third-party standing even when they are not threatened with immediate
prosecution under state abortion regulations. Singleton v. Wulff, 428 U.S.
106, 117–18 (1976); Doe v. Bolton, 410 U.S. 179, 188 (1973). At least one of
the physicians here—Doe 1—has third-party standing because he has not
obtained admitting privileges and may be subject to criminal prosecution for
violating the Act; 5 because “doctors who perform abortions share a
sufficiently close relationship with their patients”; and because “a pregnant
woman seeking to assert her right to abortion faces obvious hindrances in
timely . . . bringing a lawsuit to fruition.” See Planned Parenthood of Greater
Tex. Surgical Health Servs. v. Abbott (Abbott II), 748 F.3d 583, 589 (5th Cir.
2014) (citing Kowalski v. Tesmer, 543 U.S. 125, 129–30 (2004)). Because Doe
1 has standing to challenge the Act, we need not determine whether Doe 2 or
the clinics suffer an “actual or imminent, not ‘conjectural’ or ‘hypothetical’”


      5   La. R.S. §§ 40:1061.10, 40:1061.29.
                                                4
     Case: 16-30116       Document: 00513394653         Page: 5     Date Filed: 02/24/2016



                                       No. 16-30116
injury and have standing as well. See Lujan v. Defenders of Wildlife, 504 U.S.
555, 560 (1992) (citation omitted). 6
       We consider four factors in deciding whether to grant a stay pending
appeal: “(1) whether the stay applicant has made a strong showing that he is
likely to succeed on the merits; (2) whether the applicant will be irreparably
injured absent a stay; (3) whether issuance of the stay will substantially
injure the other parties interested in the proceeding; and (4) where the public
interest lies.” Planned Parenthood of Greater Tex. Surgical Health Servs. v.
Abbott (Abbott I), 734 F.3d 406, 410 (5th Cir. 2013) (quoting Nken v. Holder,
556 U.S. 418, 425–26 (2009)), application to vacate stay denied, 134 S. Ct. 506
(2013). “A stay ‘is not a matter of right, even if irreparable injury might
otherwise result to the appellant.’” Id. (quoting Nken, 556 U.S. at 427).
                                            III.
       We begin by considering whether Louisiana has made a strong showing
that it is likely to succeed on the merits. We conclude that it has.
                                             A.
       We have twice considered facial challenges to a nearly identical
admitting-privileges requirement recently enacted in Texas. 7 We first
considered whether a stay of the district court’s injunction against the
requirement was appropriate. Because we concluded that Texas was likely to
succeed on the merits by showing the plaintiffs had not proven the
requirement placed an undue burden on women seeking an abortion, we
stayed the injunction. Abbott I, 734 F.3d at 416. When we considered the


       6  We noted in Abbott II that “there may be a point at which the doctor’s interests
begin to conflict with his patients. For example, the doctor’s economic incentives regarding
the performance of abortions may not always align with a woman’s right to choose to have
an abortion.” 748 F.3d at 589 n.9.
        7 The Texas law required that a physician performing an abortion have admitting

privileges at a hospital within thirty miles of the location the abortion is performed. Abbott
I, 734 F.3d at 409.
                                              5
     Case: 16-30116      Document: 00513394653         Page: 6    Date Filed: 02/24/2016



                                      No. 16-30116
same lawsuit on its merits, we reversed the district court and permitted the
law to go into effect because the plaintiffs had not demonstrated that the law
placed an undue burden on a large fraction of women. Abbott II, 748 F.3d at
590. 8
         The   Supreme     Court’s    jurisprudence      on   abortion     regulation    is
complicated. When the Court first recognized the right to access to abortion,
it concluded that the “right of privacy, whether it is founded in the
Fourteenth Amendment’s concept of personal liberty and restrictions upon
state action [or] in the Ninth Amendment’s reservation of rights to the
people, is broad enough to encompass a woman’s decision whether or not to
terminate her pregnancy.” Roe v. Wade, 410 U.S. 113, 153 (1973). In Casey,
the Court affirmed “the essential holding of Roe v. Wade” while rejecting
Roe’s trimester framework and replacing it with a test based on viability of
the fetus. Casey, 505 U.S. at 874, 876. After the point in a pregnancy where
the fetus is likely viable if born, the state may regulate the provision of
abortions to protect its interest “in protecting fetal life or potential life.” Id.
Before viability, the state may regulate abortion provided that the “state
regulation [does not] impose[] an undue burden on a woman’s ability” to
decide whether to carry her child to term. Id. at 874. “A finding of an undue
burden is a shorthand for the conclusion that a state regulation has the
purpose or effect of placing a substantial obstacle in the path of a woman
seeking an abortion of a nonviable fetus.” Id. at 877. In Gonzales v. Carhart,
the Court added that the state must have a rational basis for its regulation.



         8We also recently considered a lawsuit challenging Mississippi’s admitting-
privileges requirement. Jackson Women’s Health Organization v. Currier, 760 F.3d 448 (5th
Cir. 2014). In Jackson Women’s Health, we held only that Mississippi’s regulation was
“unconstitutional as applied” to the plaintiff clinic, which was the only abortion clinic in
Mississippi. 760 F.3d at 450. By contrast, the present challenge seeks, as the challenge
considered in Abbott I and Abbott II sought, facial invalidation.
                                             6
     Case: 16-30116       Document: 00513394653          Page: 7     Date Filed: 02/24/2016



                                       No. 16-30116
550 U.S. 124, 158 (2007) (allowing regulations “where [the state] has a
rational basis to act, and it does not impose an undue burden”).
       In our recent cases considering abortion regulations, we acknowledged
that states have important interests in protecting the integrity and ethics of
the medical profession and in protecting the health of women seeking
abortions. Abbott I, 734 F.3d at 413. We reiterated the Supreme Court’s
command that “the fact that a law which serves a valid purpose, one not
designed to strike at the right itself, has the incidental effect of making it
more difficult or more expensive to procure an abortion cannot be enough to
invalidate it.” Id. at 413 (quoting Casey, 505 U.S. at 874). In Abbott II, we
made clear that the burden falls on the plaintiffs to show a regulation unduly
burdens a large fraction of women. 748 F.3d at 598. At this stage of the
litigation, we must consider whether Louisiana is likely to succeed on the
merits by showing that Plaintiffs have not met their burden.
                                              B.
       Plaintiffs have brought only a facial challenge to the Act. 9 “Such a
challenge ‘impose[s] a heavy burden upon the part[y] maintaining the suit.’”
Abbott I, 734 F.3d at 414 (quoting Gonzales, 550 U.S. at 167). Gonzales
recognized “diverging views as to ‘what that burden consists of in the specific
context of abortion statutes.’” Id. at 414 (quoting Gonzales, 550 U.S. at 167).
In Barnes v. Mississippi, we followed “standard principles of constitutional
adjudication” that “require courts to engage in facial invalidation only if no
possible application of the challenged law would be constitutional.” Abbott II,


       9  In their complaint, Plaintiffs asked the district court to “declare [the Act]
unconstitutional under the Fourteenth Amendment to the United States Constitution.” In
their proposed findings of fact, Plaintiffs wrote that they “seek a preliminary injunction
against [the Act] in all of its applications. In other words, Plaintiffs seek facial relief.”
Plaintiffs now characterize the district court’s injunction order as a grant of as-applied
relief, but in that very document the district court wrote, “Plaintiffs state emphatically that
they are not making an ‘as-applied’ challenge and that their only challenge is facial.”
                                              7
    Case: 16-30116    Document: 00513394653     Page: 8   Date Filed: 02/24/2016



                                 No. 16-30116
748 F.3d at 588 (citing Barnes v. Mississippi, 992 F.2d 1335, 1342 (5th Cir.
1993)); accord United States v. Salerno, 481 U.S. 739, 745 (1987) (In a facial
challenge, “the challenger must establish that no set of circumstances exist
under which the Act would be valid.”). In Casey, however, the controlling
plurality held that an abortion regulation would be invalid if “in a large
fraction of the cases in which [it] is relevant, it will operate as a substantial
obstacle to a woman’s choice to undergo an abortion.” 505 U.S. at 895
(emphasis added). In its most recent consideration of an abortion regulation,
the Court recognized both standards and declined to choose between them
because the law at issue was permissible under either standard. Gonzales,
550 U.S. at 167–68 (“We need not resolve that debate.”). As in Abbott I and
Abbott II, we do the same here and “apply the ‘large fraction’ nomenclature
for the sake of argument only, without casting doubt on the general rule.”
Abbott II, 748 F.3d at 588–89; see also Abbott I, 734 F.3d at 414. Even
assuming arguendo that the test from Salerno and Barnes is not binding on
this panel, which we do not suggest, Louisiana has a strong likelihood of
success in showing that Plaintiffs have failed to establish an undue burden
on women seeking abortions under the less-strenuous large-fraction test.
      The district court concluded that the Act has a rational basis and that
Louisiana did not have an improper purpose in passing the Act. June Med.
Servs., 2016 WL 320942, at *47. We agree and Plaintiffs do not challenge
these findings. Louisiana, therefore, need only demonstrate a strong
likelihood of success in establishing that Plaintiffs did not prove that the Act
has the effect of placing an undue burden on a large fraction of women who
could otherwise seek an abortion absent the Act. See Abbott I, 734 F.3d at
414. Application of the large-fraction test to the evidence before us supports
Louisiana’s position that the evidence at trial was insufficient to show that a


                                       8
     Case: 16-30116       Document: 00513394653         Page: 9    Date Filed: 02/24/2016



                                      No. 16-30116
large fraction of women seeking abortions would face an undue burden
because of the Act.
       The district court concluded that the Act imposed an undue burden
based on sua sponte statistical analyses. First, the district court subtracted
the number of abortions performed by physicians who have admitting
privileges (5,500) from the total number of women of reproductive age in
Louisiana (938,719) and divided the result by the total number of women of
reproductive age in Louisiana, concluding that the Act will leave 99% of
Louisiana women unable to get an abortion. Second, in the alternative, the
court divided the number of abortions performed in clinics that may have to
close because the physicians in those clinics do not yet have admitting
privileges at a hospital within thirty miles 10 by the total number of abortions
performed in Louisiana (9,976). The district court first concluded that only
Doe 5 would continue to provide abortions (2,950) 11 in Louisiana and that, as
a result, 70% of women would lack access to an abortion. In the alternative,
the district court concluded 55% of women would lack access if only Doe 3
(1,500) and Doe 5 continue to provide abortions. Only as a final alternative
did it conclude that 45% of women seeking an abortion may lack access if Doe
2 (1,000), Doe 3, and Doe 5 continue to offer abortions. June Med. Servs.,
2016 WL 320942, at *38.



       10 If the district court is correct that the Act’s implementation will result in the
closure of those clinics where no physician currently has admitting privileges at a hospital
within thirty miles, then Bossier and Delta will close. Bossier is located in Bossier City,
approximately six miles from the clinic in Shreveport (Hope), which will not be forced to
close as a result of the Act. Delta is located in Baton Rouge, approximately seventy-eight
miles from the clinic in New Orleans (WHCC), which will not be forced to close as a result
of the Act. The clinic in Metairie (Causeway) also will not be forced to close as a result of
the Act.
       11 We note that neither Doe 5 nor the clinic in which he works testified as to his

capacity. The district court reached Doe 5’s capacity based on the testimony of Doe 3. June
Med. Servs., No. 3:14-cv-525, 2016 WL 617444, at *9 (M. D. La. Feb. 16, 2016).
                                             9
    Case: 16-30116       Document: 00513394653          Page: 10     Date Filed: 02/24/2016



                                       No. 16-30116
       Louisiana is likely to succeed in showing that these calculations are
neither sufficient nor sufficiently reliable for Plaintiffs to establish an undue
burden on a large fraction of Louisiana women. We begin with the district
court’s conclusion that the Act deprives 99% of Louisiana women of access to
an abortion. This calculation is misleading because it does not actually
measure the effects of the Act. According to the district court’s methodology,
99% of Louisiana women had no access to an abortion before the Act was
passed and 99% of Louisiana women will have no access to an abortion after
the Act goes into effect. 12 Abbott I makes clear that the limited capacity that
may exist before a regulation is passed cannot be ascribed to that regulation
as part of the large-fraction analysis. 734 F.3d at 415. In prior cases, we have
faulted plaintiffs for using an incorrect denominator in their attempts to
establish that a large fraction of women are unduly burdened; 13 here the
district court erred by using an incorrect numerator. These two errors
produce the same absurd outcome—they “always result[] in a large fraction.”
Lakey, 769 F.3d at 299.
       We next examine the district court’s alternative statistical finding that
the Act would deprive 70% of Louisiana women actually seeking an abortion
of access to one. The district court reached this percentage by assuming that



       12  According to the district court’s equation, before the Act, 98.937% of women in
Louisiana had no access to abortion (because only 9,976 of the 938,719 women of
reproductive age in Louisiana received an abortion). After the Act, according to the district
court’s equation, 99.521% of women in Louisiana would have no access to abortion (because
only 5,500 of 938,719 women of reproductive age in Louisiana could receive an abortion).
Using this methodology, the Act affects only 0.584% of Louisiana women of reproductive
age—certainly not a large fraction.
        13 See, e.g., Whole Woman’s Health v. Lakey, 769 F.3d 285, 299 (5th Cir.) (“Plaintiffs

argue that the appropriate denominator in the large faction analysis consists only of women
‘who could have accessed abortion services in Texas prior to implementation of the
challenged requirements, but who will face increased obstacles as a result of the law.’ To
narrow the denominator in this way—to essentially only those women who Plaintiffs argue
will face an undue burden—ignores precedent.”), vacated in part, 135 S. Ct. 399 (2014).
                                             10
    Case: 16-30116       Document: 00513394653    Page: 11   Date Filed: 02/24/2016



                                   No. 16-30116
Doe 5 will be the only abortion provider in Louisiana after the Act takes
effect. This assumption is contrary to the undisputed evidence that Doe 3 and
Doe 2 already have admitting privileges that satisfy the Act. The district
court erroneously excluded them because Doe 3 suggested, in hypothetical
terms, that he might close his practice and because Doe 2 continues to
challenge Louisiana’s admission that his privileges satisfy the Act. The
district court erred by excluding Doe 2 and Doe 3 on these bases. Doe 3’s
testimony that he may close his practice if he is the last provider in the state
is purely hypothetical. Furthermore, Doe 3’s hypothetical decision to close his
practice would result from his own choice rather than the requirements of the
Act. Because he has admitting privileges that satisfy the Act, the district
court should not have assumed in its calculations that the Act would cause
him to cease providing abortions. See Abbott II, 748 F.3d at 599 (describing
doctors’ decisions to leave Texas for New York and to stop performing
abortions out of concern for future legislation as “entirely unrelated to” the
challenged abortion regulation); Abbott I, 734 F.3d at 415 (noting that the
“many factors other than the hospital-admitting-privileges requirement
[that] would affect the availability of physicians to perform abortion,”
including the proximity of several doctors to retirement age, should not be
part of the analysis).
      When, in the alternative, the district court contemplated only Doe 5
and Doe 3 continuing to practice, the court calculated that 55% of women
seeking an abortion may be affected. This calculation, too, is fatally flawed
because it presumes that Doe 2’s conditional privileges do not satisfy the
Act’s requirement of “active admitting privileges.” La. R.S. § 40:1061.10.




                                        11
    Case: 16-30116       Document: 00513394653         Page: 12     Date Filed: 02/24/2016



                                      No. 16-30116
Louisiana has repeatedly conceded that Doe 2’s conditional privileges 14
satisfy the Act’s requirements. Indeed, Louisiana’s Secretary of the
Department of Health and Hospitals—the state official charged with
enforcement of the Act—has entered an affidavit affirming the validity of Doe
2’s privileges. It would be improper for this court or the district court to
presume to instruct Louisiana on the proper application of its laws. See
Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106 (1984) (“[I]t is
difficult to think of a greater intrusion on state sovereignty than when a
federal court instructs state officials on how to conform their conduct to state
law.”). Because Louisiana confirms that Doe 2’s conditional admitting
privileges satisfy the Act, we accept for purposes of this motion that Doe 2
can continue to perform abortions. Therefore the district court’s conclusion
that 55% of women seeking abortions may lack access is baseless.
       Finally, we consider the district court’s approach assuming that if only
Does 2, 3, and 5 continue to practice, 45% of women seeking an abortion may
lack access. Plaintiffs did not introduce expert testimony to support the
district court’s many alternate large-fraction conclusions. Plaintiffs’ expert
offered no specific testimony as to the number or location of women who
would potentially be affected. The actual calculation was performed by the
district court based on raw numbers drawn from disparate testimony.
Louisiana’s uncontroverted expert testimony demonstrates that, even if Does
2, 3, and 5 are the only abortion providers in the state, well more than 90% of
Louisiana women will live within 150 miles of two operating clinics. See, e.g.,
Abbott I, 734 F.3d at 415; Abbott II, 748 F.3d at 597–98. Louisiana also


       14 Tulane Medical Center has granted Doe 2 privileges to admit “patients from the
physician’s clinical practice with complications of first and second trimester abortions with
referral of those patients to an attending physician on the Tulane staff credentialed for
OB/Gyn privileges who has agreed to provide for such care for the physician’s patients.”
June Med. Servs., 2016 WL 320942, at *29.
                                             12
    Case: 16-30116       Document: 00513394653          Page: 13     Date Filed: 02/24/2016



                                       No. 16-30116
contests the district court’s conclusions on other grounds, suggesting: (1) the
district court incorrectly discounted evidence that the physicians who have
admitting privileges can perform substantially more abortions than they
currently do; and (2) the district court failed to account for the significant
number of women who travel to Louisiana to receive an abortion and may not
be relevant to the large-fraction analysis. Louisiana ultimately argues that as
few as 9.7% of Louisiana women seeking an abortion may lack access under
the Act. 15
       Puzzlingly, in their response, Plaintiffs do not seriously contest
Louisiana’s criticisms of the district court’s sua sponte calculations. Likewise,
they fail to grapple with this court’s prior precedent upholding similar
admitting-privileges requirements against facial challenges. 16 This is so even
though Plaintiffs sought and were granted additional time to respond.
Instead, Plaintiffs argue that the large-fraction test, which is the basis for the
injunction they ask us to uphold, is “irrelevant.” 17


       15 To the extent that Plaintiffs rely on the specific concerns of a subset of Louisiana
women seeking abortions, those concerns are more properly the subject of an as-applied
challenge. See Gonzales, 550 U.S. at 167 (“[An as-applied challenge] is the proper manner to
protect the health of the woman if it can be shown that in discrete and well-defined
instances [the challenged law would create an undue burden].”); Abbott II, 748 F.3d at 604–
05 (“Facial challenges impose a ‘“heavy burden” upon the parties maintaining the suit’
because there is often too little evidence to show that a particular condition has in fact
occurred or is very likely to occur. That is the case here. We follow in the Supreme Court’s
footsteps by noting that in an as-applied challenge, which is the proper means of
challenging the lack of an exception to the regulations at issue, ‘the nature of the medical
risk can be better quantified and balanced than in a facial attack.’”) (citing Gonzales, 550
U.S. at 167).
       16 Plaintiffs emphasize in their brief that the Supreme Court is about to hear oral

argument in Whole Women’s Health v. Hellerstedt, No. 15-274. The questions presented in
that case involve the proper role in Casey’s undue burden test of the state’s interest and
purpose in promoting health as they relate to the effects of a law regulating abortions.
Those issues are not implicated here, where the district court found—and the parties do not
contest on appeal—that Louisiana’s interest in protecting women is legitimate and the
purpose of the Unsafe Abortion Protection Act is proper.
       17 Plaintiffs argue the large-fraction test is not relevant because the district court

ruled on an as-applied challenge. We disagree. Plaintiffs asked for facial invalidation of the
                                             13
    Case: 16-30116       Document: 00513394653         Page: 14     Date Filed: 02/24/2016



                                      No. 16-30116
       Louisiana is likely to prevail in its argument that Plaintiffs failed to
establish an undue burden on women seeking abortions or that the Act
creates a substantial obstacle in the path of a large fraction of women seeking
an abortion.
                                            IV.
       For the same reasons as in Abbott I, Louisiana has made an adequate
showing as to the remaining factors considered in determining whether to
grant a stay pending appeal:
       When a statute is enjoined, the State necessarily suffers the
       irreparable harm of denying the public interest in the
       enforcement of its laws. As the State is the appealing party, its
       interest and harm merges with that of the public. While we
       acknowledge that [Plaintiffs have] also made a strong showing
       that their interests would be harmed by staying the injunction,
       given the State’s likely success on the merits, this is not enough,
       standing alone, to outweigh the other factors.
Abbott I, 734 F.3d at 419 (citations omitted). Nor does the existence of a prior
temporary restraining order, designed to allow physicians time to obtain
admitting privileges while the Act went into effect, undermine the necessity
of the stay. 18 Cf. Abbott II, 748 F.3d at 600 (upholding admitting privileges


Act at every stage of this litigation. The district court cited the criteria for facial
invalidation of a statute and held “[t]he active admitting-privileges requirement of La. R.S.
§ 40:1299.35.2 is declared unconstitutional as violating the substantive due process rights
of Louisiana women seeking abortions.” June Med. Servs., 2016 WL 320942, at *53. Finally,
the record does not contain the discrete and specific evidence required to maintain an as-
applied challenge. We note that our decision today does not foreclose future as-applied
challenges. As we observed in Abbott II, “the proper means to consider exceptions [to an
abortion regulation] is by as-applied challenge.” 748 F.3d at 604 (quoting Gonzalez, 550
U.S. at 167).
       18 Plaintiffs also argue that we should deny a stay because the Supreme Court “has

twice intervened to prevent Texas from shuttering the majority of its abortion facilities
during the pendency of litigation and it will hear arguments in that case in two weeks,”
from which Plaintiffs draw the conclusion that “[t]here is a substantial likelihood that the
Supreme Court would reverse any stay granted in this case, for the same reason.” Plaintiffs
misinterpret both the facts in our prior abortion cases and the Supreme Court’s rulings. In
Whole Woman’s Health v. Lakey, 135 S. Ct. 399 (2014), the Court did not stay our ruling on
                                             14
    Case: 16-30116       Document: 00513394653         Page: 15     Date Filed: 02/24/2016



                                      No. 16-30116
requirement but prohibiting its enforcement “against abortion providers who
applied for admitting privileges within the grace period . . . but are awaiting
a response from a hospital”).
       We have addressed only the issues necessary to rule on the motion for a
stay pending appeal, and our determinations are for that purpose and do not
bind the merits panel.
       It is ORDERED that Louisiana’s emergency motion for a stay pending
appeal is GRANTED, and the district court’s injunction is STAYED until the
final disposition of this appeal, in accordance with this opinion. 19




the facial challenge to Texas’s admitting-privileges requirement, and for the most part left
in place our stay order allowing that requirement to go into effect pending appeal, only
vacating our stay as it applied to two clinics. In any event, we have previously explained in
regard to this precise order that “no guidance can be gleaned from the Supreme Court’s
vacating portions of the stay without explanation, as we cannot discern the underlying
reasoning from the one-paragraph order.” Cole, 790 F.3d at 580 (5th Cir. 2015). Moreover,
in Abbott I, which is the most analogous to the present case, the Supreme Court denied in
full the motion to vacate our stay order. Planned Parenthood of Greater Texas Surgical
Health Servs. v. Abbott, 134 S. Ct. 506 (2013).
       Under our rule of orderliness, we must follow our own precedent absent an
intervening change in the law. Allen v. Stephens, 805 F.3d 617, 632–33 (5th Cir. 2015).
Under our precedent, Louisiana is entitled to a stay pending appeal.
       19 It is further ORDERED that the parties’ unopposed motions to place particular

exhibits to its emergency stay motion under seal, pursuant to the stipulated protective
order entered by the district court, are GRANTED. The merits panel may wish to revisit
whether materials under seal should continue to remain under seal, but that issue is
beyond the limited scope of this ruling on Louisiana’s emergency motion for a stay pending
appeal.
                                             15